DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 5-13, and 19-25 are pending in the instant application.  Claims 12, 13, and 19-25 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1 and 5-11 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed on 06/25/2021.

4.	The previous objection to the claims has been withdrawn in view of the claim amendment and arguments filed on 06/25/2021.

5.	The previous rejection of claim 4 on the basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of the cancellation of the claim in the claim amendment and arguments filed on 06/25/2021.


6.	The previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in view of the claim amendment and arguments filed on 06/25/2021.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the heterologous thioesterase comprises an amino acid sequence that is at least 90% identical to an amino acid sequence selected from the group consisting of SEQ ID NOs 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, and combinations thereof, and wherein the heterologous thioesterase produces medium-chain fatty acids” which renders the claim vague and indefinite because it is unclear if the SEQ ID NOs refer to the heterologous thioesterase or the thioesterase mutant as disclosed by the instant specification, and it is unclear how the heterologous thioesterase can comprise combinations of SEQ ID NOs 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, and 43. Dependent claims 5-11 are also rejected because they do not correct the defect.
Amending the claim to recite “wherein the thioesterase mutant comprises an amino acid sequence that is at least 90% identical to an amino acid sequence selected from the group consisting of SEQ ID NOs: 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, and 43” would aid in overcoming the rejection.

Claim 1 recites the phrase “wherein the heterologous thioesterase produces medium-chain fatty acids” which renders the claim vague and indefinite since the instant specification discloses that it is the bacterial cell expressing the thioesterase mutant that produces medium-chain fatty acid (MCFA) and not the heterologous thioesterase.

Claim 11 recites the phrase “identifying heterologous thioesterase mutants that yield a high amount of the end product and/or a high purity of the end product” which renders the claim vague and indefinite.  The arguments filed 06/25/2021 have been considered but are not persuasive. As previously stated, the term "high" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 11 recites the phrase “introducing those substitutions into a nucleic acid comprising the heterologous thioesterase nucleotide sequence to provide a multiple mutant thioesterase nucleotide sequence” which renders the claim vague and indefinite since the meaning of the phrase is not known and it is uncertain what specific substitutions are being introduced into a nucleic acid to provide a multiple mutant thioesterase nucleotide sequence.
Amending the claim to include method steps for identifying additional amino acids on the heterologous thioesterase mutant that form an interacting surface with E. co/i AcpP and are involved in stabilizing the thioesterase-AcpP interaction; mutagenizing the identified additional amino acids of the heterologous thioesterase mutant by introducing additional substitutions into a nucleic acid comprising the heterologous thioesterase mutant nucleotide sequence to provide a multiple mutant thioesterase nucleotide sequence, and expressing the nucleic acid comprising the multiple mutant thioesterase nucleotide sequence in a bacterial cell would aid in overcoming the rejection.



Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 5-11 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The arguments filed 06/25/2021 have been considered but are not persuasive.  The amended claims filed 06/25/2021 are drawn to a broad and widely varying genus of methods of generating a genus of thioesterase mutants comprising: selecting a heterologous thioesterase from any biological source of any amino acid sequence and structure for any mutations based at least in part on any desired end product that is produced by the heterologous thioesterase; identifying amino acids on the heterologous thioesterase that form an interacting surface with E. coli AcpP and are suitable for mutation; mutagenizing the identified amino acids of the heterologous thioesterase by introducing substitutions into a nucleic acid comprising the heterologous thioesterase nucleotide sequence; and expressing the nucleic acid comprising the mutated heterologous thioesterase nucleotide sequence in a bacterial cell, wherein the heterologous thioesterase comprises an amino acid sequence that is at least 90% identical to an amino acid sequence selected from the group consisting of SEQ ID NOs 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, and combinations thereof, and wherein the heterologous thioesterase produces medium-chain fatty acids.
The specification, however, does not describe by actual reduction to practice any methods of generating any thioesterase mutants as recited in the amended claims filed 06/25/2021.  The specification discloses a method for generating an Acinetobacter baylyi Thioesterase (AbTE)  mutant that has improved binding to E. coli AcpP and improved production of medium-chain fatty acids (MCFAs) in E. coli compared to the wild-type AbTE comprising:  identifying amino acids on the AbTE comprising the amino acid sequence of SEQ ID NO: 2 that form an interacting surface with E. coli AcpP and are involved in stabilizing the AbTE-AcpP interaction; substituting amino acids at positions 17, 120, 121, and 165 of SEQ ID NO: 2 to arginines to obtain a mutated AbTE; introducing the substitution mutations into the nucleotide sequence of SEQ ID NO: 1 to obtain a mutated nucleotide sequence; cloning the mutated nucleotide sequence into an expression vector; transforming the expression vector into an appropriate bacterial host; inducing expression of the mutated nucleotide sequence in the bacterial host; purification of the AbTE mutant comprising the amino acid sequence of SEQ ID NO: 2 having substitution of  amino acids at positions 17, 120, 121, and 165 to arginines from the bacterial host, wherein the 

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

Given the lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention at the time the application was filed.  Dependent claims 5-11 are also rejected because they do not correct the defect.
Amending the claims to include the method step of identifying amino acids on the heterologous thioesterase that form an interacting surface with E. coli AcpP and are involved in stabilizing the thioesterase-AcpP interaction; and the bacterial cell expressing the mutated .



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 and 5-11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarria et al. (ACS Synth. Biol. 2018, 7, 1179−1187. Epub 2018 May 3; reference of record).
The arguments filed on 06/25/2021.have been considered but are not persuasive.  While the reference of Sarria et al. lists all three of the inventors of the instant application as authors, specifically Pamela Peralta-Yahya, Stephen Sarria, and Adam Verga; there are two additional authors, specifically Thomas G. Bartholow and Michael D. Burkart.  It is unclear if the two additional authors contributed to the claimed invention.  Thus, the claims stand rejected for reasons of record.  Filing a Affidavit or Declaration Under 37 CFR 1.130 would aid in overcoming the rejection.  See MPEP 717.01, 2153.01(a), and 2153.01(b)   

The teachings of the reference have been stated below.
Sarria et al. teach a method for generating a thioesterase mutant comprising: selecting the .



Conclusion

13.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.